ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s after-final amendment and response received on 3/8/21 has been entered. Claims 2-3 and 7-9 have been canceled. Claims 1, 4-6, and 10 are currently pending and under examination in the instant application. in the instant application. An action on the merits follows. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Double Patenting

The rejection of claims 1, 4-6, and 9-10 on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-13 of U.S. Patent No. 9,777,064, hereafter referred to as the ‘064 patent, or 2) claims 1-20 of U.S. Patent No. 10,508,152, hereafter referred to as the ‘152 patent, in view of U.S. Patent Application Publication 2017/0067022 (March 9, 2017), hereafter referred to as Poirot et al. is withdrawn over canceled claim 9, and further withdrawn over claims 1, 4-6, and 10 in view of applicant’s submission of terminal disclaimers. 
The terminal disclaimers filed on 3/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,777,064  OR  U.S. Patent No. 10,508,152 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 112

The rejection of claims 4-6 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of cancellation of claim 9 and the amendment to claim 4 which now depends on claim 1. 

					Allowed Claims

Claims 1, 4-6, and 10 are considered free of the prior art and allowed. 

      Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art is represented by U.S. Patent Application Publication 2017/0067022 (March 9, 2017), hereafter referred to as Poirot et al., with an effective filing date of February 21, 2014, and Chen et al. (2010) PNAS, Vol. 107(19), 8531-8536. While the prior art provides motivation to combine an RNA control device with a CAR as claimed, the First, Second, and Third Declarations by Gusti  Zeiner provide evidence of unexpected results for the claimed methods. The Zeiner Declarations assert and provide evidence that post-transcriptional control of the CAR using the RNA control device as claimed resulted in an unexpected increase in the effector function of the CAR T-cells. The evidence presented in the Zeiner Declarations shows that by timing the expression of the CAR to the time when effector function is desired such as during exposure to target cells, the killing of the target cells was increased compared to T-cells that constitutively expressed the same CAR. Applicant’s declaratory evidence thus establishes an unexpected result for the methods as claimed compared to teachings of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633